Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

This Office action is in response to the application filed on 08/09/2019. Currently claims 1-18 are pending in the application.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C.103 as being obvious over Jaggi (US Patent Application Publication Number 2005/0140167 A1), hereafter referred to as “Jaggi”, in view of Slater et al. (US Patent No. 4,389,535), hereafter, referred to as “Slater”, in view of Lloyd et al. (US Patent Number 5,063,015), hereafter, referred to as “Lloyd”.

Regarding claim 1, Jaggi teaches in Fig. 3 and 4, a system for manufacturing a panel assembly for a vehicle using an injection molding to mold a panel substrate (element 52) using a mold (with component 60 and 62). Jaggi also teaches that the panel assembly is made to have integrated components (para. [0011]), and the trim assembly would have applications in dashboards, center console, glove box, or vehicle doors (para. [0019]).
But Jaggi fails to explicitly teach a mold used for molding a panel substrate including a trim line recess on a panel substrate with a reduced thickness relative to adjacent areas of the panel substrate.  However, Slater teaches in Fig. 20-22 a frangible web (element 80) (equivalent to trim line) defining a reduced thickness in the backing layer (substrate) of a molded plastic material (column 16, lines 18-38). Slater teaches that the frangible web creates a weakened area with reduced thickness (knockout panel) easy for tear and separation that is formed on the plastic panel for electrical connections (cable entry) opening when needed.  Therefore, it would 
But Jaggi and Slater fail to explicitly teach the trimming the panel substrate to define a part aperture in the panel substrate.  However, Lloyd teaches in Fig. 2 panel substrate (element 12) that is manufactured using a reaction injection molding (equivalent to injection molding) process, where a weakened area (element 10) is formed by creating on the substrate. Lloyd further teaches the use of cryogenic trimming process to remove flashes to create an opening (equivalent to aperture) (element 9) and also to remove any excess flashes around the perimeter of the substrate (column 3, lines 50-55). The removal of material to create the aperture happens at a recess. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Lloyd, and based on the teaching, suggestion or motivation of Lloyd, injection mold a weakened area by molding a trim line recess to a panel substrate, and use trimming to clean up the excess flashes and create an aperture as defined by the panel configuration, because doing that would eliminate the need for a separate process to create the weakened area (KSR Rationale G, MPEP 2143).  Since the references deal with products formed by injection molding process and 

Claim 2 are rejected under 35 U.S.C.103 as being obvious over Jaggi (US Patent Application Publication Number 2005/0140167 A1), in view of Slater et al. (US Patent No. 4,389,535), in view of Lloyd et al. (US Patent Number 5,063,015), in view of Cowelchuk (US Patent Application Publication Number 2004/0099988 A1), hereafter referred to as “Cowelchuk”.

Regarding claim 2, Jaggi, Slater, and Lloyd together teach a method of manufacturing a panel assembly for a vehicle using an injection molding to make two different configurations of panel substrate where the first panel substrate has more components compared to the second panel substrate.  But Jaggi, Slater, and Lloyd fail to teach explicitly that the panel substrate includes molding surface on the first side and attaching skin to the panel substrate.  However, Cowelchuk teaches in Fig. 1 that the panel substrate includes two sides – first and the second, where the first surface is shown in the top figure of Fig. 1 and second surface being on the opposite side. Cowelchuk also teaches in Fig. 1 that the panel substrate include textured substrate (element 14b) and attaching an outer skin layer (element 14) to the first side of the substrate (para. [0003], [0015]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Cowelchuk and use a known technique to improve a method in the same way, because molding a substrate and attaching a skin layer would provide a desired visual tactile aesthetically 

Claims 3-5, and 8 are rejected under 35 U.S.C.103 as being obvious over Jaggi  (US Patent Application Publication Number 2005/0140167 A1), in view of Slater et al. (US Patent No. 4,389,535), in view of Lloyd et al. (US Patent Number 5,063,015), in view of Lemelson (US Patent Number 4,342,549), hereafter referred to as “Lemelson”.

Regarding claim 3, Jaggi, Slater, and Lloyd together teach a method of manufacturing a panel assembly for a vehicle using an injection molding to make two different configurations of panel substrate where the first panel substrate has more components compared to the second panel substrate.  But Jaggi, Slater, and Lloyd fail to teach that the injection mold includes plurality of core pins that is movable between retracted position and extended position, and the panel substrate forms a panel with hole (apertures) that would allow the formation of a panel of first configurations that would house multiple inserts (equivalent to gadgets), and the holes (apertures) would be absent in the second configuration when the core pins would be in retracted position and be not in the mold cavity.  However, Lemelson teaches in Fig. 1-4, a mold cavity and core pins in a plastic molding process for manufacturing coding articles produced in a mold.  Lemelson teaches that the core pins or shafts are retractable and stay outside the mold cavity or capable of being in extended position in the mold cavity partially or fully.  Lemelson also teaches in the figures that the choice of pins, which to extend is also possible thereby any 

Regarding claims 4-5, Lemelson teaches in Fig. 1 that the panel substrate in the first configuration, where the core pins are in extended positions that define the apertures to be produced in the substrate and they are spaced apart along predetermined trim line and each of the plurality of the core pins correspond to one of the core pin apertures defined in the panel substrate.

Regarding claim 8, Lloyd teaches in Fig. 2 panel substrate (element 12) that is manufactured using a reaction injection molding (equivalent to injection molding) process, where a weakened area (element 10) is formed by creating on the substrate. Lloyd further teaches the use of cryogenic trimming process to remove flashes to create an opening (equivalent to aperture) (element 9) and also to remove any excess flashes around the perimeter of the substrate (column 3, lines 50-55). The removal of material to create the aperture happens at a recess. Therefore, it would have been obvious to a person of ordinary 

Claims 9-10 are rejected under 35 U.S.C.103 as being obvious over Jaggi  (US Patent Application Publication Number 2005/0140167 A1), in view of Slater et al. (US Patent No. 4,389,535), in view of Lloyd et al. (US Patent Number 5,063,015), in view of Lemelson (US Patent Number 4,342,549), in view of Seko (US Patent Application Publication Number 2010/0294064 A1), hereafter referred to as “Seko”.

Regarding claims 9-10, Jaggi, Slater, and Lloyd fail to explicitly teach the molding of plurality of thick portions defined in spaced apart relation to one another along and interrupting of the trim line recess, each thick portion being an area of increased thickness relative to adjacent areas of the panel substrate to define a part aperture in the panel substrate.  However, Seko teaches in Fig. 8 a molded part (element 1), where the molding process creates a thicker periphery on the periphery of the prepared hole (element 6). The molded section in the periphery (element 8) has increased thickness relative to adjacent areas of the substrate (element 1).  Therefore, it would have been obvious to a person of ordinary skill in the art at time of filing the claimed invention to incorporate the teaching of Seko, and apply a known technique to improve the product that would provide strength and rigidity to 

Claims 11-17 are rejected under 35 U.S.C.103 as being obvious over Jaggi (US Patent Application Publication Number 2005/0140167 A1), in view of Slater et al. (US Patent No. 4,389,535), in view of Lemelson (US Patent Number 4,342,549).

Regarding claim 11, Jaggi teaches in Fig. 3 and 4, a mold system for manufacturing a panel assembly for a vehicle using an injection molding to mold a panel substrate (element 52) using a mold (with component 60 and 62). Jaggi also teaches that the panel assembly is made to have integrated components (para. [0011]), and the trim assembly would have applications in dashboards, center console, glove box, or vehicle doors (para. [0019]). Jaggi further teaches in Fig. 3 an-in-mold cross-section of a trim panel, and in Fig. 4, a perspective view of the mold showing a first mold surface (equivalent to A-side surface, element 48), and second surface (equivalent to B-side surface element 56), which is opposite of the first mold surface.  

But Jaggi, and Slater fail to teach that the injection mold includes plurality of fingers (core pins) that is movable between two positions, and the panel substrate forms a panel with hole (apertures) that would allow the formation of a panel of a configurations that would house multiple inserts (equivalent to gadgets), and the holes (apertures) would be absent in another configuration when the fingers (core pins) would be in retracted position and be not in the mold cavity.  However, Lemelson teaches in Fig. 1-4, a mold cavity and core pins in a plastic molding process for manufacturing coding articles produced in a mold.  Lemelson teaches that the core pins or shafts are retractable and stay outside the mold cavity or capable of being in 

Regarding claim 12-14, Lemelson teaches that the fingers (core pins or shafts) are retractable and stay outside the mold cavity or capable of being in extended position in the mold cavity partially or fully. Therefore, it would have been obvious to any ordinary artisan that Lemelson teaches the fingers gaging with the first mold surface in the retracted position (as claimed in claim 12,  and teaches the fingers positioned such that recess position is along the mold surface in the gap disposed between adjacent ones of the ridge portions in the partially extended position (as claimed in claim 13), and the fingers are positioned in the recesses along the perimeter in the fully extended position (as claimed in the claim 14).

Regarding claim 15, Jaggi teaches in Fig. 3 and 4, a mold system for manufacturing a panel assembly for a vehicle using an injection molding to mold a panel substrate (element 52) using a single mold (with component 60 and 62). Jaggi also teaches that the panel assembly is 
But Jaggi fails to explicitly teach molding a panel substrate including a trim line recess on a panel substrate with a reduced thickness relative to adjacent areas of the panel substrate.  However, Slater teaches in Fig. 20-22 a frangible web (element 80) (equivalent to trim line) defining a reduced thickness in the backing layer (substrate) of a molded plastic material (column 16, lines 18-38). Slater teaches that the frangible web creates a weakened area with reduced thickness (knockout panel) easy for tear and separation that is formed on the plastic panel for electrical connections (cable entry) opening when needed.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Slater, and combine a ridge portions extending from mold surface (resulting in recess on the panel substrate with a reduced thickness relative to the adjacent areas of the panel substrate), because that would allow to separate the frangible web easily because of the weakened area, for applications where aperture (opening) would be desired (KSR Rationale A, MPEP 2143).  Since the references deal with panel construction and molding process, one would have reasonable expectation of success from the combination. 


Regarding claim 16, Jaggi teaches in Fig. 3 that the first mold surface is curved.

Regarding claim 17, Lemelson teaches that the plurality of fingers (core pins) travel from the first position to the second position along parallel paths, and each finger travels the 

Allowable Subject Matter

Claims 6-7 are objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.	

The following is an examiner’s statement of reasons for allowable subject matter:

The prior art of references (Jaggi (US Patent Application Publication Number 2005/0140167 A1), Slater et al. (US Patent No. 4,389,535), Lloyd et al. (US Patent Number 5,063,015), Seko (US Patent Application Publication Number 2010/0294064 A1), Lemelson (US Patent Number 4,342,549), Cowelchuk (US Patent Application Publication Number 2004/0099988 A1)) do not teach or fairly suggest the subject matter of claim 6, especially with the combination of the following limitation:
	
“wherein each pin aperture is positioned relative to the trim line recess such that first portions of the pin apertures reside outside of the trim line recess and second portions of the ”. Claim 7 depend on claim 6.

Claim 18 is objected to as being directly or indirectly dependent upon rejected base claim 15, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.	

The following is an examiner’s statement of reasons for allowable subject matter:

The prior art of references (Jaggi (US Patent Application Publication Number 2005/0140167 A1), Slater et al. (US Patent No. 4,389,535), Lloyd et al. (US Patent Number 5,063,015), Seko (US Patent Application Publication Number 2010/0294064 A1), Lemelson (US Patent Number 4,342,549), Cowelchuk (US Patent Application Publication Number 2004/0099988 A1)) do not teach or fairly suggest the subject matter of claim 18, with the following limitation:
	
“wherein a plurality of ridges extends from the first mold surface toward the second mold surface, the ridges spaced apart to define gaps therebetween along the perimeter, and
each recess of the plurality of recesses on the first mold surface is positioned along the mold surface in the gap disposed between adjacent ones of the ridges.” 
Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742